CLOPTON, J.
— By repeated decisions of this court, it is settled beyond further controversy, that a defendant can not invoke the doctrine of self-defense, if he provoked or brought on the difficulty, or is not reasonably free from fault. He is precluded to avail himself of a necessity arising from a present impending peril of great bodily harm brought on himself by bis own wrongful act. There is evidence from which the jury could have legally inferred, not only that the defendant was not free from fault, but that lie sought the difficulty. In such case, a charge, which ignores the elementary principle, may be properly refused. Both the charges asked by the defendant assume, that a present impending necessity is sufficient, without reference to the question, whether the defeudant provoked or encouraged the difficulty, or was free from fault m bringing it on. Neither of them, under the evidence, states a hypothesis sufficient to bring the case within the operation of tiie doctrine of self-defense. The instructions, taken in connection with the evidence, could not have been given, without misleading the jury. — Ford v. The State, 71 Ala. 385; Jackson v. The State, 77 Ala. 18; Tesney v. The State, 77 Ala. 33; Storey v. The State, 71 Ala. 329; De Arman v. The State, 71 Ala. 351.
The record raises no other question.
Affirmed,